DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Appellant Thomas Sanborn has appealed from a judgment of the Lorain County Common Pleas Court that sentenced him to pay a fine in the amount of $10,000. He has asserted that the trial court erred by imposing a fine in an amount greater than the maximum fine authorized by former R.C. 2929.11. The Appellee agrees that the trial court committed error. Accordingly, Appellant's assignment of error is sustained. The judgment of the trial court is reversed, and the cause is remanded for further proceedings.
Judgment reversed, and cause remanded.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Lorain, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellee.
Exceptions.
BETH WHITMORE, FOR THE COURT
BAIRD, P.J., CARR, J., CONCUR.